EXHIBIT 10.1(d)
FIRST TENNESSEE NATIONAL CORPORATION
NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION STOCK OPTION PLAN
(As Restated for Amendments through December 15, 2008)

 

1.   Purpose. The Non-Employee Directors’ Deferred Compensation Stock Option
Plan of the First Tennessee National Corporation has been adopted to advance the
interests of shareholders by encouraging non-employee members of the Board of
Directors to acquire proprietary interests in the Company in the form of Stock
Options granted in lieu of Retainer/Fees that otherwise would have been paid in
cash for serving on the Board of Directors or any committee thereof.

2.   Definitions. As used in the Plan, the following terms shall have the
respective meanings set forth below:

  (a)   “Board” means the Board of Directors of the Company.     (b)   “Common
Stock” means the common stock, par value $1.25 per share, of the Company.    
(c)   “Company” means the First Tennessee National Corporation, a corporation
established under the laws of the State of Tennessee.     (d)   “Deferred
Compensation Stock Option” or “Stock Option” means a right granted at the
election of a Non-Employee Director pursuant to Section 6.     (e)  
“Disability” means total and permanent disability, which if the Participant were
an employee of the Company, would be treated as a total and permanent disability
under the terms of the Company’s long-term disability plan for employees, as may
be in effect from time to time.     (f)   “Early Retirement” means retirement
from Board service after the age of 55 with 120 or more full months of aggregate
Board service.     (g)   “Fair Market Value” means the average of the high and
low sales prices at which shares of Common Stock are traded, as publicly
reported by the Wall Street Journal, on the applicable date or, if there were no
sales of Common Stock reported for such date, the last prior date for which a
sale is reported.     (h)   “Grant Date” means the applicable date, as specified
in Section 7, on which a Stock Option is granted to a Non-Employee Director by
reason of an election made pursuant to Section 6.     (i)   “Non-Employee
Director” means a member of the Board who is not an employee of the Company or
any subsidiary or affiliate of the Company at the time such person elects to
receive Retainer/Fees in the form of Stock Options.     (j)   “Normal
Retirement” means the date at which any Non-Employee Director is no longer
qualified to serve on the Board based on the then-current retirement age policy
contained in the Company’s by-laws or, if not in the by-laws, as adopted by the
Board.     (k)   “Participant” means a person who has received one or more Stock
Options or the legal representative, heir or estate of such person.     (l)  
“Plan” means the Non-Employee Directors’ Deferred Compensation Stock Option
Plan.

1



--------------------------------------------------------------------------------



 



  (m)   “Retainer/Fees” means the retainer and meeting attendance fees payable
to a Non-Employee Director for service as member of the Board and/or member of
any committee of the Board.     (n)   “1934 Act” means the Securities Exchange
Act of 1934, as amended from time to time.

3.   Effective Date. The Plan shall be effective on the date it is approved by
the shareholders of the Company and shall remain in effect through the last
Grant Date occurring in calendar year 1999, unless the Plan is terminated by the
Board earlier than such date subject to the provisions of Section 11. If
shareholder approval is not obtained by June 30, 1995, the Plan shall be
nullified and all elections to receive Stock Options shall be rescinded and all
Non-Employee Directors shall receive cash equal to all Retainer/Fees that had
been the subject of an election hereunder. Upon termination of the Plan, the
applicable terms of the Plan shall continue to apply to all Stock Options which
are outstanding on the date the Plan is terminated and to any Stock Options
which are granted subsequent to such date pursuant to Section 11.

4.   Plan Operation. The Plan is intended to meet the requirements of a
“formula” plan” for purposes of Rule 16b-3 under the 1934 Act as currently
applicable to the Plan and accordingly is intended to be self-governing. To this
end the Plan is expected to require no discretionary action by any
administrative body except as contemplated by Section 5(b). However, should any
questions of interpretation arise, they shall be resolved by the Human Resources
Committee of the Board or such other Committee as the Board may from time to
time designate. The Plan shall be interpreted to comply with Rule 16b-3 under
the 1934 Act, as then applicable to the Company’s employee benefit plans, and
any action under this Plan that would be inconsistent with the requirements of
Rule 16b-3 as then applicable shall be null and void.

5.   Common Stock Available for Stock Options.

  (a)   A maximum of 450,000 shares of Common Stock may be issued upon the
exercise of Stock Options granted under the Plan. Shares of Common Stock shall
not be deemed issued until the applicable Stock Option has been exercised and,
accordingly, any shares of Common Stock represented by Stock Options which
expire unexercised or which are canceled shall remain available for issuance
under the Plan.     (b)   Any increase in the number of outstanding shares of
Common Stock through stock splits or stock dividends having a record date on or
after July 14, 2008 shall be reflected proportionately in an increase in the
aggregate number of shares then available for the grant of Stock Options under
the Plan, or becoming available through the termination or forfeiture of Stock
Options previously granted but unexercised and in the number subject to Stock
Options then outstanding, and a proportionate reduction shall be made in the
per-share exercise price as to any outstanding Stock Options or portions thereof
not yet exercised. After any adjustment made pursuant to this Section, the
number of shares subject to each outstanding option may be rounded down to the
nearest whole number of shares or to the nearest fraction of a whole share
specified by the Committee, all as the Committee may determine from time to
time. The Committee may approve different rounding methods for different
tranches of options or for options of different sizes within any single tranche.
If changes in capitalization other than those considered above shall occur, the
Board, as it deems appropriate to preserve Participant’s benefits and to meet
the intent of the Plan, may make equitable adjustments to the number of shares
available under the Plan and covered by outstanding Stock Options and to the
exercise prices of outstanding Stock Options in the event of any change in
capitalization or similar action affecting Common Stock. Such actions may
include, but are not limited to, any combination or exchange of shares, merger,
consolidation, recapitalization, spin-off or other distribution (other than
normal cash dividends) of Company assets to shareholders, or any other change
affecting the Common Stock. Notwithstanding any other provision of this Section,
in the case of any stock dividend paid or payable at a rate of 10% or less:

  (i)   The Company may implement any required adjustment of an option by either
of the following alternative methods applicable to that option, in lieu of the
method provided above.

2



--------------------------------------------------------------------------------



 



  (a)   The Company may defer making any formal adjustment to individual options
until such time as it is deemed administratively practicable and convenient. If
the Company expects a series of quarterly or other periodic stock dividends to
occur, the Company may make a single adjustment that would have the same
cumulative effect as having made adjustments for all such stock dividends,
except that the Company may make a single final rounding down adjustment for any
fractional shares rather than having to account for rounding at the time of each
such stock dividend.

  (b)   Prior to making any such formal adjustment(s) to such individual option
or in lieu of making any such formal adjustment(s), the Company may make one or
more informal adjustments to such individual option at the time that the holder
exercises such option (in whole or in part) in accordance with its original
terms as if no adjustment had been made for any such stock dividends. In that
case, as soon as administratively practicable thereafter, the Company shall
issue to the option holder for no additional consideration such whole number of
additional shares to which the option holder would have been entitled if formal
adjustments to the holder’s option had been made for each such stock dividend
(except for a single final rounding down adjustment for any fractional shares).
In any case under this alternative: (1) the Company may impose such limitations
on the issuance of such additional shares, including the forfeiture of such
additional shares, if it is not administratively practicable for the Company to
issue such additional shares after any exercise of a stock option within such
period of time as may, in the discretion of the Company, be appropriate to best
preserve the status of such options under Section 409A as Grandfathered Options
or Excepted Options, as hereinafter defined; and (2) if approved by the
Committee, the Company may withhold the issuance of additional shares in such
amount as may be appropriate to defray applicable withholding and other taxes
with respect to the additional shares or may make other arrangements to defray
applicable withholding and other taxes from other sources.

  (ii)   The Committee may delegate to the executive officer of the Company in
charge of human resources the task of establishing and implementing appropriate
policies, procedures, and methods to implement any such alternative adjustment
methods within parameters approved by the Committee.

  (iii)   Regardless of whether formal adjustments to individual options are
deferred or whether only informal adjustments are made to individual options,
the number of shares available for the issuance of options under the Plan shall
be deemed to be increased as if formal adjustments were made at the time of each
such stock dividend.

  (iv)   Notwithstanding any provision herein to the contrary, neither this
section nor any policies or procedures adopted hereunder shall be deemed to
authorize any feature for the deferral of compensation other than the deferral
of recognition of income until the later of (a) the exercise or disposition of
the options under Treasury Regulation §1.83-7 or (b) the time any shares
acquired pursuant to the exercise of the options first become substantially
vested as defined in Treasury Regulation §1.83-3(b). In the event of any partial
exercise or disposition of an option or any partial vesting and delivery of
shares under an option, the foregoing provisions in this (iv) shall be applied
to the options in the same proportions.

6.   Elections to Receive Stock Options. Each Non-Employee may make a one-time
irrevocable election to receive Stock Options under the Plan, provided that such
election conforms to the following:

3



--------------------------------------------------------------------------------



 



  (a)   Each Non-Employee Director serving as of January 1, 1995, must make his
or her election under the Plan no later than December 31, 1996. Such election,
if any, shall be applicable to Retainer/Fees otherwise payable to such
Non-Employee Director for service from the first day of the month following the
date of such election through December 31, 1999, subject to the requirements of
Section 9.     (b)   Each Non-Employee Director who is newly appointed or
elected to the Board after January 1, 1995, must make his or her election, if
any, under the Plan no later than 30 days following the commencement of such
person’s Board service. Such election, if any, shall be applicable to
Retainer/Fees earned by such Non-Employee Director from the date of such
election through December 31, 1999, subject to the requirements of Section 9.
The above notwithstanding, no election under the Plan shall be permitted after
June 30, 1999.     (c)   In making an irrevocable election to receive
Retainer/Fees in the form of Stock Options, the Non-Employee Director must
designate that the election is for all or a specified portion of the
Retainer/Fees payable to him or her through December 31, 1999.

7.   Effective Grant Dates.

  (a)   The Grant Dates for Stock Options granted pursuant to an election
covered by Section 6(a) made by a Non-Employee Director serving on the Board as
of January 1, 1995 shall be June 30 and December 31 for each of the calendar
years such election is in effect.     (b)   The Grant Dates for Stock Options
granted pursuant to an election covered by Section 6(b) made by a Non-Employee
Director elected or appointed to the Board after January 1, 1995, shall be:

  (i)   For the initial Stock Option granted, the earliest calendar date
specified by Section 7(a) to occur after such election, or, if then required by
Rule 16b-3 under the 1934 Act as then applicable to the Plan, the last day of
the second full calendar quarter of Board service after an election pursuant to
Section 6 has been made.

  (ii)   For all Stock Options granted subsequent to the initial Stock Option,
each subsequent June 30 and December 31 for each of the calendar years such
election is in effect.

8.   Stock Option Grants. Stock Options granted under the Plan shall have the
following terms and conditions:

  (a)   Each Stock Option shall have a per share exercise price equal to 85% of
the Fair Market Value on the Grant Date.     (b)   Each Stock Option shall cover
the number of shares determined by the following formula:

             
 
  Amount of Retainer/Fees Earned

 
  =   Number of Common Shares     Fair Market Value - 85% x Fair Market Value

      If the number of Common Shares resulting from this calculation is not a
whole number, the amount will be rounded up to the next whole number. The
“Amount of Retainer/Fees Earned” for purposes of this calculation shall be such
amount as was payable to the Participant since the prior applicable Grant Date
or since the first day of the month following the date of the election in the
case of an election pursuant to Section 6(a), or the date of the election in the
case of an election pursuant to Section 6(b).

  (c)   Each Stock Option shall expire on the twentieth anniversary of its Grant
Date, subject to earlier or later expiration in accordance with Section 9.

4



--------------------------------------------------------------------------------



 



  (d)   Each Stock Option shall be immediately exercisable upon grant, except,
however, that the Board may postpone the exercise of a Stock Option during such
period of time that is deemed reasonably necessary to prevent any acts or
omissions that the Board reasonably believes could result in the violation of
any state or federal law.

9.   Termination of Board Service.

  (a)   If a Non-Employee Director terminates Board service for any reason (or
becomes an employee of the Company) prior to a Grant Date upon which he or she
would otherwise receive a Stock Option under the Plan, no future Stock Options
shall be granted to him or her and any Retainer/Fees that have been earned, but
which were to be paid in the form of a Stock Option will be paid in cash
instead.     (b)   If a Participant terminates Board service with less than 120
full months of aggregate Board service or prior to Normal or Early Retirement
for any reason other than death or Disability, all outstanding Stock Options
held by such Participant shall expire on the first anniversary of such person’s
termination of Board service.     (c)   If a Participant terminates Board
service due to death, Disability or because of Normal or Early Retirement, each
outstanding Stock Option held by such Participant shall terminate at the earlier
of the fifth anniversary of such Participant’s termination of Board service or
the end of the term of the Stock Option.     (d)   The above notwithstanding,
any Stock Option held by a Participant at the time of the Participant’s death
shall expire on the later of the date provided for by Section 9(b) or 9(c), or
the first anniversary of the Participant’s death.

10.   Exercise Payment. A Stock Option, or portion thereof, may be exercised by
written notice of the exercise delivered to the Human Resources Committee of the
Board, or its designee, accompanied by payment of the exercise price. Such
payment may be made by cash, personal check or Common Stock already owned by the
Participant, valued at the Fair Market Value on the date of exercise, or a
combination of such payment methods. As soon as practicable after notice of
exercise and receipt of full payment for shares of Common Stock being acquired
(or, in the event the Participant has executed a deferral agreement pursuant to
Section 12 hereof, at the time specified in such deferral agreement), the
Company shall deliver a certificate to the Participant representing the Common
Stock purchased through the Stock Option.   11.   Termination, Suspension and
Amendment of the Plan. The Board may at any time terminate, suspend or amend the
Plan, except that the Plan may not be amended in any manner which knowingly
would: (a) cause the Plan not to comply with Rule 16b-3 under the 1934 Act as
then applicable to the Company’s employee benefit plans; (b) cause Participants
not to be deemed “disinterested persons” for purposes of Rule 16b-3 under the
1934 Act as then applicable to the Company’s employee benefits plans; or
(c) adversely affect a Participant’s rights under the Plan, without the consent
of the Participant. If the Plan is terminated or suspended prior to December 31,
1999, any Retainer/Fees which have been earned but not paid as of the effective
date of termination of the Plan and which are the subject of an election
pursuant to Section 6, will be delivered in the form of Stock Options on the
appropriate Grant Date, notwithstanding that such date is subsequent to the date
the Plan has otherwise been terminated or suspended.   12.   Reload Option
Grants and Deferral of Receipt of Shares.

  (a)     Reload Grants. Automatically upon the compliance by the Participant
with the following, the Participant will receive an additional option (a “Reload
Option”) at the time and subject to the terms and conditions described in this
Section 12(a):

5



--------------------------------------------------------------------------------



 



  1.   The Participant must exercise a Stock Option, using the attestation
method of exercise to pay all or a portion of the exercise price of the Stock
Option. Under the “attestation method” the Participant or other person who holds
legal title to shares of Common Stock beneficially owned by the Participant
attests to the ownership of a sufficient amount of shares of Common Stock to pay
all or a portion of the exercise price of the Stock Option without actually
tendering such shares, and as a result the Company issues to the Participant (or
defers delivery of) that number of shares equal to the number of shares subject
to Stock Option or Reload Option being exercised net of the shares attested to.
    2.   The Participant must not have previously received the grant of a Reload
Option in connection with the exercise of a portion of the Stock Option.     3.
  The Participant must be a current Director of the Corporation at the time of
the exercise of the Stock Option.     4.   There must be at least one year
remaining in the term of the Stock Option at the time of its exercise.     5.  
The Reload Option will be granted on and as of the time and date of the valid
exercise of the Stock Option by the Participant.     6.   The exercise price per
share of the Reload Option will be the Fair Market Value of one share of Common
Stock on the date of exercise of Stock Option.     7.   The number of shares of
Common Stock with respect to which the Reload Option will be granted will be
equal to the number of shares attested to by the Participant in payment in all
or a portion of the exercise price of the Stock Option.     8.   The Reload
Option will be exercisable during a term commencing at the time of the valid
exercise of the Stock Option and ending on the same date at the same time as the
original term of the Stock Option ends.     9.   No Reload Option will be
granted upon the exercise of a Reload Option.     10.   A Participant who has
received more than one Stock Option and who otherwise complies with this Section
12(a) will receive a Reload Option with respect to each such Stock Option.    
11.   The sale or other transfer of certain of the shares received upon the
exercise of a Reload Option will be restricted, as follows:

  (i)   No restriction will apply to the shares received upon the exercise of a
Reload Option if the Reload Option was granted in connection with the exercise
of an option in which the Participant elected to defer receipt of shares.    
(ii)   Subject to (v), the restriction will apply to that number of shares
received upon the exercise of a Reload Option equal to the product of x times y
times z divided by w, where “x” is the number of shares received upon the
exercise of the Reload Option, “y” is .50, “z” is the difference between the
fair market value of one share at the time of exercise minus the exercise price
of one share, and “w” is the fair market value of one share at the time of
exercise.     (iii)   The restriction period will last until the earliest to
occur of the following: five years following the exercise of the Reload Option,
death, disability, Normal Retirement, Early Retirement, a change in control as
defined in the Company’s

6



--------------------------------------------------------------------------------



 



    1997 Employee Stock Option Plan or termination of service as a director for
any reason.     (iv)   During the restriction period the Participant cannot sell
or otherwise transfer the shares, and the shares either will be legended
accordingly or will be held in book-entry form by the Company’s transfer agent
with appropriate limitations on transfer ability in place.     (v)   In the
event that the Participant determines to sell shares of Common Stock to pay the
taxes associated with the exercise of a Reload Option, then 50% of the shares so
sold to pay the taxes may be shares that otherwise would be restricted pursuant
to the provisions hereof.

  (b)     Deferral of Receipt of Shares. A Participant who complies with the
following terms and conditions is permitted to defer receipt of shares of Common
Stock covered by a Stock Option or a Reload Option and thereby defer recognition
of income thereon at the time of the exercise of the Stock Option or Reload
Option:

  1.   The Participant must enter into an irrevocable deferral agreement, which
provides for the deferral of delivery of shares of Common Stock to the
Participant following the Participant’s exercise of a Stock Option or Reload
Option, and at least six months must elapse before the Stock Option or Reload
Option covered by the deferral agreement is exercised.     2.   The Participant
must use the “attestation” method of exercising the Stock Option or Reload
Option or portion thereof with respect to which receipt of shares will be
deferred.     3.   The shares attested to in payment of the exercise price must
be “mature” shares; that is, the shares must either have been purchased in the
open market by the Participant or if the shares were acquired directly from the
Company pursuant to an employee benefit plan, the shares must have been owned
for six months prior to the exercise.     4.   The Participant must be a current
Director of the Company both at the time of execution of the deferral agreement
and at the time of the exercise of the Stock Option or Reload Option, receipt of
the shares of which will be deferred.     5.   The Participant must select a
deferral period, which is a period of time that ends on any future date, not in
any event to exceed actual retirement (whether Normal Retirement or Early
Retirement) plus five years.     6.   For each Participant electing to defer,
upon the exercise of the Stock Option or Reload Option, no shares will be
transferred to the Participant and a deferral account will be established by the
Company, consisting of a subaccount reflecting phantom stock units and a
subaccount representing cash equal to the earnings credited to the account with
respect to the dividend equivalents and interest thereon. The Participant’s
phantom stock subaccount will be credited with phantom stock units, based on the
number of shares with respect to which the Stock Option or Reload Option was
exercised by the Participant, net of the number of shares attested to in payment
of the exercise price, with each phantom stock unit being equivalent to one
share of Common Stock. Additional phantom stock units will be credited to the
Participant’s phantom stock subaccount at the time of the payment of any stock
split or stock dividend that is declared with respect to the Company’s Common
Stock, having a payment date that occurs after the exercise of a Stock Option or
Reload Option pursuant to this Section 12(b) and before the deferral period with
respect thereto has terminated corresponding to such stock split or stock

7



--------------------------------------------------------------------------------



 



      dividend with the result that each Participant shall be issued that number
of shares of Common Stock at the termination of the deferral period that the
Participant would have owned had he or she exercised the relevant Stock Option
or Reload Option without deferring and then maintained ownership of such shares
of Common Stock through the payment date of such stock split or stock dividend.
    7.   Earnings will be credited to the Participant’s cash subaccount and
accrued on the phantom stock units as follows: on each date on which the Company
pays a dividend on its shares of Common Stock, an amount equivalent to such
dividend will be credited to the Participant’s account with respect to each
phantom stock unit. Then, as of January 1st of each year, an additional amount
will be credited to the Participant’s account to reflect earnings on the
dividend equivalents from the time they were credited to the account for the
prior plan year. The rate of earnings will be the rate disclosed under the
caption “Annualized Ten Year Treasury Rate” in the Federal Reserve Statistical
Release in January of the year following the year with respect to which earnings
are to be credited, and the amount will be computed by multiplying the dividend
equivalent by the rate by a factor representing the fraction of the year (100%
for a January 1st dividend equivalent, 75% for an April 1st dividend equivalent,
50% for a July 1st dividend equivalent, and 25% for a October 1 dividend
equivalent) remaining after the dividend equivalent was credited to the
Participant’s account. The rate applicable to the portion of the year in which a
distribution from the deferral account is made to the Participant will be the
rate employed for the previous year. Interest will compound as follows: for any
cash credited to the account that existed on the first day of the prior plan
year (excluding any dividend equivalent that is credited to the account on such
day), earnings will be credited in an amount equal to the amount of such cash
multiplied by the applicable ten year treasury rate factor.     8.   Payment
from the Participant’s deferral account will be made in a single lump sum,
computed as follows: with respect to the Participant’s phantom stock subaccount,
one share of Common Stock will be paid to the Participant for each phantom stock
unit credited to such subaccount, and with respect to the Participant’s cash
subaccount, cash in the amount credited to such subaccount will be paid to the
Participant.     9.   Payment from the Participant’s deferral account will be
made to the Participant (or, in the event of the Participant’s death, his or her
beneficiary identified in the deferral agreement) on the earliest of the date
selected by the Participant, a change in control as defined in the Company’s
1997 Employee Stock Option Plan, death, disability, or termination of service as
a director for any reason other than Normal Retirement or Early Retirement.    
10.   If the Participant does not exercise the option with respect to which a
deferral has been elected in accordance with the terms of the deferral
agreement, the option will be forfeited by the Participant and canceled by the
Company.

  (c)     General. The term “Stock Option” as used in Sections 2(k), 3 (the last
sentence), 5, 8(d), 9(b), 9(d), 10 and 12 shall be deemed to include a “Reload
Option” for all purposes of such Sections.

13.   General Provisions.

  (a)   Stock Options shall not be transferable or assignable other than by
(a) will or the laws of descent and distribution, or (b) to the extent permitted
by Rule 16b-3 under the 1934 Act as then applicable to the Company’s employee
benefits plans, by gift or other transfer to either (i) any trust or estate in
which the original award recipient or such person’s spouse or other immediate
relative has a substantial beneficial interest or (ii) a spouse or other
immediate relative, provided that such a

8



--------------------------------------------------------------------------------



 



      transfer will continue to require such Stock Options to be disclosed
pursuant to Item 403 of Regulation S-K under the Securities Act of 1933, as
amended from time to time.     (b)   Stock Options shall be evidenced by written
agreements or such other appropriate documentation prescribed by the Human
Resources Committee of the Board or its designee.     (c)   Neither the Plan nor
the granting of Stock Options nor any other action taken pursuant to the Plan,
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Company shall retain the services of a Participant for any
period of time or at any particular rate of compensation as a member of the
Board. Nothing in the Plan shall in any way limit or affect the right of the
Board or the shareholders of the Company to remove any Participant from the
Board or otherwise terminate his or her service as a member of the Board.    
(d)   The validity, construction and effect of the plan and any such actions
taken under or relating to the Plan shall be determined in accordance with the
laws of the State of Tennessee and applicable federal law.

9